Citation Nr: 1612981	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1974 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015 the Board remanded the Veteran's claim.  It has since been returned to the Board for further appellate action.


FINDING OF FACT

In February 2016, prior to the promulgation of a decision in the matter, the Veteran requested to withdraw his appeal on the issue of entitlement to nonservice-connected pension, leaving no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim for nonservice-connected pension; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  
38 C.F.R. § 20.204(a)(b). 

In February 2016, the Veteran stated in writing that he wished to withdraw all of his appeals, including the issue of entitlement to nonservice-connected pension.  As the Veteran has withdrawn his appeal on this issue, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal must be dismissed.


ORDER

The appeal for nonservice-connected pension, having been withdrawn, is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


